 In the Matter of THE CRESCENT MANUFACTURING COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS, LOCAL 959,'C I 0Case No R-3977 -Decided July 15,1942Jurisdiction:surgical instrument and razor blade manufacturing industryInvestigation and Certification of Representatives:existence of question fail-ure of Company to agree to a consent election, electron necessaryUnit Appropriatefor CollectiveBargaining:all production and maintenanceemployees, excluding supervisory employees, stipulation as tn'-Mr Harry S Bugbee,of Toledo, Ohio, for the Company.Mr Edward Lamb, by Mr Lowell Goerlich,of Toledo, Ohio, andMr Louis DidisseandMr Robert L Lorton,of Toledo, Ohio, andMr Harold Kolbe,of Fremont, Ohio, for the UnionMr Stanley D Metzger,of counsel to the Board.DECISIONANDDIRECTION- OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile, Aircraft & Agricultural Implement Woikers, Local 959, C I 0.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of The CrescentManufacturing Company, Fremont, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriateheaiing upon due notice -before J J Fitzpatrick, Trial Examiner.Said hearing was held at Fremont, Ohio, on June 23, 1942TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issuesThe Trial Exami-ner's rulings made at the healing are Tice from prejudicial errors andare hereby affirmedrUpon the entire record in the case, the Board makes the followingFINDINGSOF FACTSITIIE BUSINESS OF THE COMPANYThe Crescent Manufacturing Company is an Ohio corporation withits plant and place of business in Fremont, Ohio, where it is engaged'The Trial Examiner reserved ruling on the Company'smotion to dismiss the petitionfiled hereinThe motion is hereby denied42N L R B, No 108472814--42-vol 42--j4529 530DECISIONSOF NATIONALLABOR RELATIONS BOARDinmanufacturing surgical instruments and razor blades.During1941, the Company purchased raw materials, consisting of high car-bon steels, valued at $100,000, of which 95 percent were shipped to theCompany from places outside the State of OhioDuring the sameperiod, the Company sold finished products, valued at $400,000, ofwhich 98 percent `were shipped by the Company to places outside theState of OhioThe Company admits that its business operationsaffect commerce within the meaning of the Act.IITHE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers, affiliated with the Congress of Industrial Or-ganizations, is a labor organization admitting to membership em-ployees of the CompanyIIITHE QUESTION CONCERNING REPRESENTATIONOn or about April 15, 1942, a union representative informed theCompany's manager that the Union represented a majority of theCompany's employees and that it desired to bargain with the Company.The plant manager replied that he desired to discuss the matter withhis attorneys and the son of the president of the Company beforeanswering the requestSubsequently, about the third week in May1942, following a joint conference between, representatives of theUnion, the Company, and a Field Examiner of the Board, the Com-pany failed to agree to a consent electionA statement of the Field Examiner, intioduced in evidence at thehearing, shows that the Union represents a substantial number ofemployees in the unit hei einafter found apps opriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations ActIVTIIE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that all pro-duction and maintenance employees of the Company at its Fremont,Ohio, plant, excluding supervisory employees, constitute a unit ap-2The Field Examiner repotted that the Union had submitted to him 43 authorizationcards, all of which were dated in 1942, and that all 43 cards contained the apparentlygenuine signatures of personshose names appe'.ied on the Compan3's pay ioll for theperiod May 9 to 16, 19427heie ate appiolimatcl3 72 emplo3 ees m the appropu rte mut THE CRESCENT MANUFACTURING COMPANY531propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V THE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation whichhas arisencan best be resolved by an election by secret ballot.The Companydesires that a current pay roll be usedto deteimine eligibility to vote;The Union desires that a pay roll dated March 31, 19-12, or aboutMay 19, 1942, should be used to determine eligibility, but advanced nopersuasive reason in support of this requestIn accordance with ourusual practice we shall direct that the employees of -the Companyeligible to vote in the election shall be those in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand conditions set forth in the DirectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives foi the purposes of collective bargaining with The CiescentManufacturing Company, Fremont, Ohio, an election by secret ballotshall be conducted as early as possible but not later than thirty(30) days-from the date of this Direction, under the direction andsupervision of the Regional Diiector for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Aiticle III, Section 9, of said Rules and Regulations,among the employees in the unit fount appropriate in Section IVabove, who were employed at the Company's Fremont, Ohio, plantduring the pay-roll period immediately preceding the date of thisDirection, including any such employees who did not work duringsaid pay-roll period because they were ill or on vacation or in theactivemilitary service or tiammg of the United States, or tem-porarily laid off, but excluding employees who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by International Union, United Automobile, Air-craft & Argicultuial Implement Workers, Local 959, C I. 0., forthe purposes of collective bargaining.MR GER_iRD D RLILLY took no part in the consideration of theabove Decision and Direction of Election